             Case 1:19-cr-00651-LTS Document 237
                                             238 Filed 04/17/20 Page 1 of 2




                                     SAPONE & PETRILLO, LLP
William S. Petrillo, Esq., Partner                                       Chase S. Ruddy, Esq., Senior Associate
Edward V. Sapone, Esq., Partner                                          Michael Vitaliano, Esq., Associate

      MANHATTAN                                                                    LONG ISLAND
 1 Penn Plaza, Suite 5315                                                   1103 Stewart Avenue, Suite 200
New York, New York 10119                                                     Garden City, New York 11530
 Telephone: (212) 349-9000                                                     Telephone: (516) 678-2800
  Facsimile: (212) 349-9003                                                    Facsimile: (516) 977-1977
E-mail: ed@saponepetrillo.com                                              E-mail: william@saponepetrillo.com

                                                                                     April 17, 2020
Hon. Laura Taylor Swain
United States District Judge
United States District Court
Southern District of New York                                MEMO ENDORSED
500 Pearl Street
New York, NY 10007

                                     Re:   United States v. Constantinescu, et al.
                                           Docket No.: 19-CR-651

Dear Judge Swain:

       I am CJA counsel to Defendant Florian Claudiu Martin in the above referenced case. I was
appointed to represent Mr. Martin on October 11, 2019. I write to respectfully ask the Court to appoint
Chase Ruddy, Esq., as associate CJA counsel to Mr. Martin nunc pro tunc to October 11, 2019.

        This is a 28-defendant case with extensive discovery. According to Discovery Coordinator
Emma Greenwood, the surveillance video alone exceeds 40 Terabytes. The discovery pertinent to Mr.
Martin, and accordant legal issues, are extensive. Evidence seized at the time of Mr. Martin’s arrest,
for example, includes at least 25 electronic devices. Those devices, along with other evidence were
seized abroad, by Mexican authorities, and sent to the United States, potentially raising additional
complicated and novel legal issues.

       Mr. Martin remains detained at the MCC New York, and the task of communicating with him
and reviewing with him the extensive discovery in this case is and will continue to be a significant
undertaking, especially as we continue to adapt to the changing conditions presented by COVID-19.

        Mr. Ruddy has already done a significant amount of work behind-the-scenes to assist me with
Mr. Martin’s case. Mr. Ruddy is an experienced attorney who has worked for my firm since September
2011. He has been admitted to practice in the Southern and Eastern Districts of New York, and the
District of New Jersey, for more than seven years and has worked on well over 100 federal criminal
cases with me, including numerous CJA matters. He has previously been appointed as associate CJA
counsel in this district, including in a recent case before Judge Preska (United States v. Nikoloz Jikia,
17-CR-350). He has extensive experience litigating federal criminal cases and his work on this case
has already greatly aided Mr. Martin (and me), and will continue to do so, while representing a cost
saving measure to the Court.


                                                      1
         Case 1:19-cr-00651-LTS Document 237
                                         238 Filed 04/17/20 Page 2 of 2



        Due to an oversight on my part, this request was not made at the time I was appointed. I ask
that the Court grant it now nunc pro tunc so that the work already performed by Mr. Ruddy way be
recognized. If the Court is inclined to grant this request, I respectfully request that Mr. Ruddy be
appointed at the associate rate of $110 per hour at which the Court has approved other associates in
this case.

     I thank Your Honor for your consideration and wish everyone well.

                                                                      Respectfully submitted,

                                                                      /s/ Edward V. Sapone
                                                                      Edward V. Sapone




  The request is granted, nunc pro tunc to cover work performed on this case by Mr. Ruddy prior to this date.
  100 hours are now authorized at the requested rate. If he has not done so already, Mr. Sapone is directed to
  consult with the Circuit Case Budgeting Attorney to prepare and submit a budget for his work on this case.
  DE#237 resolved.

  SO ORDERED.
  4/17/2020
  /s/ Laura Taylor Swain, USDJ




                                                 2
